                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

MICHAEL DICKINSON, et al.,                      *

       Plaintiffs,                              *

v.                                              *          Civil Case No.: PWG-17-3347

CRABS ON DECK, LLC et al.,                      *

       Defendant.                               *

                                                *
*      *       *        *     *     *       *       *      *      *      *       *      *     *

                            MEMORANDUM OPINION AND ORDER

       Plaintiffs Michael Dickinson, Gerald Morrison, Bradley Clark, and Vernon Koslow filed

suit against their former employers, Defendants Crabs on Deck, LLC d/b/a Southern Maryland

Blue Crabs (“Crabs on Deck”) and Southern Maryland Baseball Club, LLC (the “Club”), claiming

that they were underpaid, in violation of state and federal employment law. Compl., ECF No. 1;

Am. Compl., ECF No. 6. Dickinson reached a settlement with Defendants, after which I granted

Defendants’ motion for summary judgment as to Dickinson’s claim for attorney’s fees. Oct. 17,

2018 Mem. Op. & Order 1–2, ECF No. 44. That concluded Dickinson’s role in this litigation.

       I then granted summary judgment in Crabs on Deck’s favor as to the remaining Plaintiffs’

claims for retaliation in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et

seq., and dismissed the remaining Plaintiffs’ FLSA retaliation claims against the Club. Oct. 19,

2018 Mem. Op. & Order 3, ECF No. 45. I also dismissed their claims for retaliation under state

statutory law but noted that Plaintiffs stated a claim for wrongful discharge under state common

law. I denied the motion as to the wrongful discharge claim and remaining state statutory law

claims. Id. at 3, 13.
       Dickinson then asked the Court to issue “a final judgment on the entry of summary

judgment against him pursuant to Fed. R. Civ. P. 54(b),” Pl.’s Mot. 1, ECF No. 53, and that motion

now is ripe. See Def.’s Resp., ECF No. 54; Pl.’s Reply, ECF No. 55. A hearing is not necessary.

See Loc. R. 105.6. Because Dickinson has not shown any “pressing need[]” that would outweigh

the burden of two separate appeals, his motion will be denied. See Braswell Shipyards, Inc. v.

Beazer E., Inc., 2 F.3d 1331, 1335 (4th Cir. 1993).

                                            Discussion

       The Court may “enter final judgment as to one or more but fewer than all claims in a

multiclaim action” pursuant to Rule 54(b), which “allows the district court to provide relief to

litigants that would suffer undue hardship if final judgment is not entered on the adjudicated claim

prior to the resolution of the unadjudicated claims.” Braswell Shipyards, Inc. v. Beazer E., Inc., 2

F.3d 1331, 1335 (4th Cir. 1993). This “certification is recognized as the exception rather than the

norm” and “should neither be granted routinely” or “as an accommodation to counsel.” Id. Rather,

it is to “be reserved for the unusual case in which the costs and risks of multiplying the number of

proceedings and overcrowding the appellate docket are outbalanced by pressing needs of the

litigants for an early and separate judgment as to some claims or parties.” Id. (quoting Morrison–

Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th Cir. 1981)). “The burden is on the party

endeavoring to obtain Rule 54(b) certification to demonstrate that the case warrants certification.”

Id.

       The Court follows a two-step process to certify a judgment as final pursuant to Rule 54(b).

See id. (citing Curtis–Wright Corp. v. General Electric Co., 446 U.S. 1, 7–8 (1980)). “First, the

district court must determine whether the judgment is final. The Court in Curtis–Wright stated that

a judgment ‘must be final in the sense that it is an ultimate disposition of an individual claim



                                                 2
entered in the course of a multiple claims action.’” Id. (quoting Curtis–Wright, 446 U.S. at 7

(internal quotation marks omitted)). Here, it is undisputed that “the judgment entered against

Plaintiff Dickinson (ECF No. 44) is an ultimate disposition of Plaintiff Dickinson’s asserted claim

to attorneys’ fees.” Def.’s Opp’n 5; see Pl.’s Mem. 5.

       Second, the district court must determine whether there is no just reason for the
       delay in the entry of judgment. Curtis–Wright, 446 U.S. at 8, 100 S.Ct. at 1465.
       This inquiry, “tilted from the start against fragmentation of appeals, is necessarily
       case-specific.” Spiegel v. Trustees of Tufts College, 843 F.2d 38, 43 (1st Cir.1988);
       see also Curtis–Wright, 446 U.S. at 10–11, 100 S.Ct. at 1466–67 (“because the
       number of possible [Rule 54(b) ] situations is large, we are reluctant either to fix or
       sanction narrow guidelines for district courts to follow”). In determining whether
       there is no just reason for delay in the entry of judgment, factors the district court
       should consider, if applicable, include:
               (1) the relationship between the adjudicated and unadjudicated
               claims; (2) the possibility that the need for review might or might
               not be mooted by future developments in the district court; (3) the
               possibility that the reviewing court might be obliged to consider the
               same issue a second time; (4) the presence or absence of a claim or
               counterclaim which could result in a set-off against the judgment
               sought to be made final; (5) miscellaneous factors such as delay,
               economic and solvency considerations, shortening the time of trial,
               frivolity of competing claims, expense, and the like.
       Allis–Chalmers Corp. v. Philadelphia Electric Co., 521 F.2d [360,] 364 [(3d Cir.
       1975)](footnotes omitted); see also Curtis–Wright, 446 U.S. at 8, 100 S.Ct. at 1465
       (“whether the claims under review were separable from the others remaining to be
       adjudicated and whether the nature of the claims already determined was such that
       no appellate court would have to decide the same issues more than once even if
       there were subsequent appeals”) (footnote omitted).

Braswell, 2 F.3d at 1335–36.

       In this case, Dickinson contends that there is no just reason for delay since his claim for

attorneys’ fees is separate and independent from the state law claims of Clark, Morrison, and

Koslow that remain at issue. Pl.’s Mot. 2. According to Dickinson, “judicial efficiency and

economy support the entry of final judgment,” because “[a]bsent certification, Mr. Dickinson




                                                 3
would have to wait until the final resolution of Messrs. Clark, Morrison, and Koslow’s claim” to

“proceed to the ultimate conclusion of [his] dispute.’” Id. at 6 (citation omitted). He insists that

he does not need to show undue hardship to prevail on his motion. Id. at 4.

       Crabs on Deck contends that “Dickinson has failed to carry his burden to demonstrate that

certification is warranted under the circumstances.” Def.’s Opp’n 11. In its view, Dickinson had

to—but did not—demonstrate that his “pressing needs . . . for an early and separate judgment”

outweighed “the costs and risks of multiplying the number of proceedings and overcrowding the

appellate docket.” Id. at 7 (quoting Braswell, 2 F.3d at 1335). Defendant argues that “the timing

of any payment of attorneys’ fees to counsel is not a legitimate consideration for the Court in its

Rule 54(b) analysis.” Id. at 1; see also id. at 7–8, 10–11 (citing Williams v. Cty. of Dakota, 687

F.3d 1064, 1067 (8th Cir. 2012), in which the Eighth Circuit concluded that there was no “authority

to support the contention that a delay in the payment of attorney’s fees rises to the level of a

hardship or injustice that is properly alleviated by interlocutory appeal”).

       Dickinson counters that “demonstrating undue hardship is not required,” insisting that it

was Crabs on Deck’s argument that was deficient because Defendant did not “demonstrate any

just reason for delaying the resolution of Mr. Dickinson’s claim.” Pl.’s Reply 2, 3. Yet, Crabs on

Deck did provide a reason, when it argued that Rule 54(b) certification “would only serve to

increase the costs of this litigation for Defendant and force Defendant to unnecessarily expend

resources to combat against an appeal for payment of additional attorneys’ fees, which is highly

unlikely to succeed.” Def.’s Opp’n 11–12. Moreover, the default is that no judgment can be

appealed until after entry of the final judgment, see 28 U.S.C. § 1291, so Crabs on Deck has no

obligation to show otherwise. It is Dickinson as the party seeking a Rule 54(b) certification who




                                                  4
bears the burden of showing that this case presents circumstances that warrant an exception to that

rule. Braswell Shipyards, Inc. v. Beazer E., Inc., 2 F.3d 1331, 1335 (4th Cir. 1993).

       Dickinson cannot meet this burden simply by asserting that he will “have to wait” to file

his appeal. Although the claims are undisputedly unrelated, separating them at this juncture could

require Crabs on Deck to participate in and incur costs and attorneys’ fees for two appeals, when

it only was sued once and therefore only should face on appeal. Under the circumstances,

Dickinson has failed to establish that this is “the unusual case in which the costs and risks of

multiplying the number of proceedings and overcrowding the appellate docket are outbalanced by

pressing needs of the litigants for an early and separate judgment as to some claims or parties.”

See Braswell, 2 F.3d at 1335. Therefore, he has not met his burden. See id. Accordingly,

Dickinson’s Motion for Issuance of Final Judgment, ECF No. 53, is DENIED.



Date: April 30, 2019                                                /S/
                                                             Paul W. Grimm
                                                             United States District Judge


Km/lyb




                                                 5
